Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into as
of this 15th day of September 2014, by and between UNILIFE CORPORATION
(“Unilife”) and Alan D. Shortall. (“Shortall”).

WHEREAS, Unilife and Shortall have entered into an employment agreement, dated
as of September 30, 2011 (the “Agreement”) in connection with Shortall’s
employment by Unilife; and

WHEREAS, Unilife and Shortall desire to amend the term of the Agreement.

NOW, THEREFORE, in consideration of the promises and covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:

 

  1. The first sentence of Section 1 of the Agreement is deleted in its entirety
and replaced with the following. Other than this first sentence of Section 1,
Section 1 shall remain unchanged:

“This Agreement shall be effective as of October 1, 2011 and shall expire on
December 31, 2019.”

 

  2. Capitalized terms not defined herein shall have the meaning set forth in
the Agreement.

 

  3. All other provisions of the Agreement not amended by this Amendment shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

 

UNILIFE CORPORATION:     Alan D. Shortall: By:  

/s/ John Ryan

   

/s/ Alan D. Shortall

  John Ryan       SVP, General Counsel & Secretary    